Citation Nr: 0622746	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-44 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to May 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating rendered by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The most recent treatment records associated with the claims 
folders are dated prior to March 2004.  An October 2004 VA 
examination report notes that the veteran had been 
hospitalized in July 2004 for psychiatric problems.  Records 
pertaining to this treatment should be obtained.  

In addition to the foregoing, the Board notes that the 
veteran has not been afforded a VA examination to determine 
whether he is competent since the October 2004 examination.  
The October 2004 report includes an opinion by a board of two 
examiners that the veteran was not competent to handle his VA 
benefits at that time.  His incompetence at that time was 
attributed in part to his failure to take psychotropic 
medication.  The examiners suggested that the veteran's 
competency status in the future could change if he took his 
psychotropic medication and kept his mental health 
appointments.  Therefore, the Board is of the opinion that 
the veteran should be afforded a current VA examination to 
determine whether he is competent.  

Finally, the Board notes that the veteran has not recently 
been afforded a field investigation to assess his social, 
economic and industrial adjustment.  See 38 C.F.R. § 3.353(b) 
(2005) (where the veteran is rated incompetent, the Veterans 
Services Officer of jurisdiction will develop information as 
to the veteran's social, economic and industrial adjustment, 
and will refer any resulting evidence indicating that the 
veteran may be capable of administering the funds payable 
without limitation to the rating agency).

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, 
D.C., for the following development:

1.  The RO or the AMC must review the 
claims file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The veteran should be 
specifically told of the information or 
evidence he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim 
regarding his competency to handle VA 
funds.  Among other things, the veteran 
should be told to submit any pertinent 
evidence in his possession.

2.  Then, the RO or the AMC should 
attempt to obtain any pertinent evidence 
identified but not provided by the 
veteran.  In any event, it should ensure 
that the report of the veteran's VA 
hospitalization in approximately July 
2004 and any other pertinent, outstanding 
VA medical records are obtained. 

3.  The RO or the AMC should request the 
Veterans Services Officer of jurisdiction 
to develop information concerning the 
veteran's social, economic and industrial 
adjustment.  In particular, a field 
investigation should be conducted for the 
purpose of determining whether the 
veteran is competent to handle his funds.  

The investigator should elicit 
appropriate information in order to 
ascertain the impact of the veteran's 
psychiatric disability and any substance 
abuse on his social, economic and 
industrial adjustment.  The investigator 
should set forth all findings and 
conclusions in detail, and the rationale 
for all opinions expressed should be 
provided.  The report must be typed.

4.  Then, the veteran should be afforded 
a VA psychiatric examination, preferably 
by an examiner who has not previously 
seen the veteran, to provide an opinion 
as to the veteran's competency.  The 
examiner should provide an opinion as to 
whether the veteran, because of injury or 
disease, clearly lacks the mental 
capacity to contract or to manage his own 
affairs, including disbursement of funds 
without limitation.  The rationale for 
all opinions expressed should be 
provided.  The claims folders, including 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is to 
reflect that a review of the claims 
folders was made.  The report must be 
typed.

5.  Thereafter, the RO or the AMC must 
review the claims folders and ensure that 
all development actions, including the 
field and psychiatric examinations and 
opinions, have been conducted and 
completed in full.  If any development is 
incomplete, the RO or the AMC should take 
appropriate corrective action. 

6.  The RO or the AMC should undertake 
any other development it determines to be 
warranted.

7.  Then, the RO or the AMC readjudicate 
the issue of whether the veteran is 
competent for VA purposes.  If it does 
not find the veteran to be competent, it 
must issue a Supplemental Statement of 
the Case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


